Appeal from a judgment (denominated order) of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered October 11, 2007 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: This appeal by petitioner from a judgment dismissing his petition seeking a writ of habeas corpus has been rendered moot by his release to parole supervision (see People ex rel. Limmer v McKinney, 23 AD3d 806 [2005]). Contrary to petitioner’s contention, the exception to the mootness doctrine does not apply here (see id.; People ex rel. Alexander v Walsh, 303 AD2d 1015 [2003], lv denied 100 NY2d 505 [2003]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present—Martoche, J.E, Fahey, Green and Pine, JJ.